      Case 2:20-cv-00151-TOR      ECF No. 20     filed 10/15/20   PageID.959 Page 1 of 1




 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 5
      RED LION HOTELS
 6    FRANCHISING, INC.,                            NO: 2:20-CV-0151-TOR
                                Plaintiff,
 7                                                  JUDGMENT IN A CIVIL ACTION
            v.
 8
      JOSEPH G. GILLESPIE III,
 9
                                Defendant.
10
           THE COURT HAS ORDERED that judgment be entered as follows:
11
           Judgment is awarded to Plaintiff Red Lion Hotels Franchising, Inc. against
12
     Defendant Joseph G. Gillespie in the amount of $11,927,842.70, plus $170,476.29
13
     in attorney’s fees and $885.78 in costs, plus post judgment interest at the rate of
14
     0.13% per annum.
15
           THIS ACTION WAS decided by Judge Thomas O. Rice on Plaintiff’s
16
     Motion for Partial Default Judgment (ECF No. 8).
17
           DATED: October 15, 2020.
18
                                                          SEAN F. McAVOY
19                                                        Clerk of Court

20                                                        By: s/Linda Hansen
                                                              Deputy Clerk


     JUDGMENT IN A CIVIL CASE ~ 1
